DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1-17 and 22) in the reply filed on 8/22/22 is acknowledged. Claims 18-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/22.

Claim Objections
3.	Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation "the number of printable sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2017/0243091).
	With respect to claim 1, Yamada teaches a printing system (SY) that comprises a printer (2) and a terminal (1) capable of wirelessly communicating with each other (Paragraph 0035), and wirelessly transmits data to the printer from the terminal to cause the printer to perform printing (Figure 1), 
wherein the printer (2) comprises a portable printer main body (40),
 a movement detection unit (63) that detects a movement of the printer main body (Paragraph 0069), and 
a first processor (61) configured to transmit a first control signal (first trigger, Paragraph 0071) to the terminal in a case where a first movement (vertical installation is considered to be a first movement, Paragraphs 0068-0070) is detected by the movement detection unit (Paragraphs 0069, 0072 and Figure 7), and transmit a second control signal (second trigger, Paragraph 0071) to the terminal in a case where a second movement (horizontal installation is considered to be a second movement), Paragraphs 0068 is detected by the movement detection unit (Paragraph 0077, Figure 7), and
 wherein the terminal (1) comprises a display unit (52),
 a second processor (52) configured to: 
receive the control signals from the printer (Paragraph 0048).
Yamada does not explicitly disclose to display a first operation screen on the display unit in a case where the first control signal is received, and display a second operation screen on the display unit in a case where the second control signal is received. However, Yamada does at least teach to display a first operation screen (2nd editing information, Paragraph 0050) on the display unit in a case where the first control signal is received (Paragraphs 0048-0050).  With respect to the recitation “to display a second operation screen on the display unit in a case where the second control signal is received”, it is noted that Yamada teaches a printing apparatus (2) that transmits first and second editing information to a terminal (1), wherein the display unit (52) of terminal (1) displays the second editing information and the like (Paragraph 0050).  Therefore, the printing apparatus 2 is capable of transmitting multiple signals with respect to a second operation to a display unit in order to display a second operation.  
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the terminal of Yamada to receive signals with respect to a second operation and display a second operation on the screen in order to provide an easier interface for the user to visually see the status of the printer. 
With respect to claim 2, Yamada teaches in a case where the printer main body is capable of being horizontally and vertically placed, the first movement is a movement of horizontally placing the printer main body (Paragraphs 0068 and 0070), and the second movement is a movement of vertically placing the printer main body (it is noted that the particular “the second movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of vertical and horizontal movements [Paragraphs 0068-0070] and as shown in Figures 1 and 8. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language).    
With respect to claim 3, Yamada teaches the first processor (61) further configured to: acquire status information of the printer (Paragraph 0056); and transmit the status information to the terminal (1) in a case where a third movement is detected by the movement detection unit (unit 63, Paragraph 0056, Figure 7), and the second processor (51) further configured to:  receive the status information from the printer (Paragraphs 0048, 0050), and display the status information of the printer on the display unit in a case where the status information is received (Paragraphs 0048, 0050).  
With respect to claim 4, note claim 1 is drawn to a printing system and the type information or state of charge of battery is not part of the positively recited structure of the system.  Therefore, in claim 4 with respect to the language providing details of the type of information or state of charge specifically, “information of the number of printable sheets and information of state of charge of a battery are included in the status information of the printer”, the language does not further define the printing system as presently written.  Therefore, since Yamada teaches all the structure of printing system as positively recited and is capable of providing any type of status information, it thereby meets the claim language of the printing system.  
With respect to claim 5, it is noted that the particular “the third movement is a movement of lifting the printer” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of vertical and horizontal movements [Paragraphs 0068-0070] and as shown in Figures 1 and 8. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language.    
With respect to claim 9, it is noted that the particular “fifth movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, first through fifth movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of powering off a printer when a posture is changed from one posture to another posture [Paragraph 0074]. Additionally, in the broadest interpretation the movement can be considered to be the fifth movement that turns off a power supply of a printer. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language.
With respect to claim 10, it is noted that the particular “fifth movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, first through fifth movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of power button [Paragraph 0074]. Additionally, in the broadest interpretation the “movement of directing a power button provided the printer main body downward” can be considered to be the fifth movement that turns off a power supply of a printer. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language.
With respect to claim 11, Yamada teaches the printer (SY) further comprises a light emitting unit (Paragraph 0073), and in a case where a specific movement is detected by the movement detection unit, the first processor further configured to cause the light emitting unit to emit light in a light emission color and/or a light emission pattern corresponding to the detected movement (Paragraph 0073).  
With respect to claim 12, Yamada teaches the first processor (61) further configured to transmit an operation signal corresponding to the movement detected by the movement detection unit (Paragraphs 0056, 0072) and/or an operation of an operation member provided at the printer to the terminal in a case where a remote control mode is set, and the second processor (51) further configured to receive the operation signal from the printer and control an operation of the terminal according to the operation signal (note in Figure 7 second processor 51 receives signals from printer 2).  
With respect to claim 22, Yamada teaches a printer (SY) that receives data wirelessly transmitted from a terminal (1) and performs printing (Figure 1), the printer (2) comprising:
a portable printer main body (40),
 a movement detection unit (63) that detects a movement of the printer main body (Paragraph 0069), and 
a first processor (61) configured to transmit, to the terminal (1), a first control signal in a case where a first movement is detected by the movement detection unit (63, Paragraphs 0069, 0072 and Figure 7), and transmits, to the terminal (1), a second control signal where a second movement is detected by the movement detection unit (63, Paragraph 0077, Figure 7), and
 Yamada does not explicitly disclose a first control signal for displaying a first operation screen on a display unit of the terminal and displaying a second operation screen on the display unit of the terminal. However, Yamada does at least teach to display a first operation screen (2nd editing information, Paragraph 0050) on the display unit in a case where the first control signal is received (Paragraphs 0048-0050).  With respect to the recitation “to display a second operation screen on the display unit in a case where the second control signal is received”, it is noted that Yamada teaches a printing apparatus (2) that transmits first and second editing information to a terminal (1), wherein the display unit (52) of terminal (1) displays the second editing information and the like (Paragraph 0050).  Therefore, the printing apparatus 2 is capable of transmitting multiple signals with respect to a second operation to a display unit in order to display a second operation.  
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the terminal of Yamada to receive signals with respect to a second operation and display a second operation on the screen in order to provide an easier interface for the user to visually see the status of the printer. 
5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2017/0243091) in view of Tsuji et al. (JP2013-157878).
With respect to claim 6, Yamada teaches the claimed invention with the exception of the printer further comprises a print image storage unit that stores a printed image, and the first processor further configured to control printing of the printer reprints a previously printed image in a case where a fourth movement is detected by the movement detection unit.  
Tsuji et al. teaches printer (3) teaches a print image storage unit (51) that stores a printed image (Paragraphs 0024-0026), and the first processor (2) further configured to control printing of the printer reprints a previously printed image in a case where a fourth movement is detected by the movement detection unit (with respect the limitation, it is noted that the particular “fourth movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, first through fourth movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of processor [2]. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the printer of Yamada to include a print image storage unit as taught by Tsuji et al. for the purpose of properly storing images wherein the user can easily preview images and easily print images from the printer.
With respect to claim 7, Yamada teaches the claimed invention with the exception of the printer further comprises a print image storage unit that stores a printed image, and the first processor further configured to control printing of the printer reprints a previously printed image in a case where a fourth movement is detected by the movement detection unit and an operation member provided at the printer main body is operated.  
Tsuji et al. teaches the printer (3) comprises a print image storage unit (51) that stores a printed image (Paragraphs 0024-0026), and a first processor (2) further configured to control printing of the printer reprints a previously printed image in a case where a fourth movement is detected by the movement detection unit and an operation member provided at the printer main body is operated (with respect the limitation, it is noted that the particular “fourth movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, first through fourth movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of processor [2]. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the printer of Yamada to include a print image storage unit as taught by Tsuji et al. for the purpose of properly storing images wherein the user can easily preview images and easily print images from the printer.
With respect to claim 8, it is noted that the particular “fourth movement includes a movement of directing a discharge port of a medium downward or a movement of tilting the discharge port downward for a predetermined time or more” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of vertical and horizontal movements [Paragraphs 0068-0070] and as shown in Figures 1 and 8. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language.    

6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2017/0243091) in view of Miyazaki et al. (JP2013-157878).
	With respect to claim 13, Yamada teaches a second processor (51) configured to control operations according to an operation signal however does not explicitly disclose the terminal further comprises a camera unit, and the second processor further configured to control an operation of the camera unit according to the operation signal.  
	Miyazaki et al. teaches the terminal (10) further comprises a camera unit (20), and a processor (204 can function as a second processor) further configured to control an operation of the camera unit (20) according to the operation signal (Paragraphs 0024, 0028-0030).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the terminal taught by Yamada since it would require obvious substitution of a known terminal with a terminal that comprises a camera unit as taught by Miyazaki et al. for the purpose of effectively capturing an image of a medium. 
With respect to claim 14, it is noted that the particular “sixth movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, first through sixth movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of a movement is detected by a movement detection unit (63) and a first processor (61) further configured to transmit an operation signal (Paragraphs 0069, 0072 and Figure 7), however Yamada does not explicitly disclose a first and second processors configured to control an operation of the release of a camera unit according to an operation signal.
Miyazaki et al. teaches a processor (204) configured to control an operation of the release of a camera unit (20) according to the operation signal (Paragraphs 0024, 0028-0030).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the first and second processors taught by Yamada since it would require obvious substitution of known processors with processors that controls operation of a release of a camera unit according to an operation signal as taught by Miyazaki et al. for the purpose of effectively transmitting and communicating with the camera and printing apparatus. 
With respect to claim 15, it is noted that the particular “seventh movement” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, first through seventh movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of a movement is detected by a movement detection unit (63) and a first processor (61) further configured to transmit an operation signal (Paragraphs 0069, 0072 and Figure 7), however Yamada does not explicitly disclose a first/second processors configured to control an operation of the release of a zoom of the camera unit according to an operation signal.
Miyazaki et al. teaches a processor (204) configured to control an operation of a zoom of a camera unit (20) according to the operation signal (204 controls imaging unit 201 as disclosed in Paragraphs 0024, 0028-0032).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the first and second processors taught by Yamada since it would require obvious substitution of known processors with processors that controls operation of a zoom of a camera unit according to an operation signal as taught by Miyazaki et al. for the purpose of effectively capturing a target object with a desired size.
With respect to claim 16, it is noted that the particular “the third movement is a movement of lifting the printer” is a functional recitation of a desired mode of operation [see MPEP 2114(1)] and does not further define the structure of the printing system per se.  However, a printer apparatus can have multiple movements such as vertical, horizontal, lifting movements, etc. Furthermore, it is noted that the printer apparatus of Yamada teaches the provision of being horizontally and vertically placed (Paragraphs 0068 and 0070) and as shown in Figures 1 and 8. Therefore, since Yamada teaches all the structure of the printing apparatus as recited, it thereby meets the claim language).    

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2017/0243091) in view of Rao (US Publication 2012/0127319).
	With respect to claim 17, Yamada teaches the claimed invention with the exception of the movement detection unit includes a combination of a plurality of sensors including an acceleration sensor and a gyro sensor.  
	Rao teaches a movement detection unit (226) includes a combination of a plurality of sensors including an acceleration sensor and a gyro sensor (Paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the movement detection unit taught by Yamada since it would require obvious substitution of a known movement detection unit with a movement detection unit with a plurality of sensors including an acceleration sensor and a gyro sensor as taught by Rao et al. for the purpose of tracking location and orientation of an object.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Tsuji (US Patent 8,885,196) and Sato (JP 2001018491) teaches portable printers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853